Case 1:19-cr-00119-RM Document 86 Filed 11/20/19 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:19-cr-00119-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    HUANYU YAN, and
      YOU LAN XIANG,

      Defendants.


UNITED STATES’ UNOPPOSED MOTION FOR PROTECTIVE ORDER REGARDING
              MATERIAL PERTAINING TO A TRIAL WITNESS


      The United States of America respectfully moves for a Protective Order pursuant

to Fed. R. Crim. P. 16(d)(1) covering discovery which includes material pertaining to a

trial witness in this case, a forensic chemist. The attorneys for the defendants have

indicated they do not oppose this motion.

      In short, the government seeks a protective order regarding certain arguable

impeachment material regarding a trial witness in this case. The government intends to

provide these materials to defense counsel as soon as possible, and requests an order

restricting how defense counsel may use or maintain those materials. The proposed

order would allow defense counsel to show such materials to the defendants, but would

not allow the defendants to have paper or electronic copies of those materials in their

possession. The proposed order would also preclude defendants and defense counsel
Case 1:19-cr-00119-RM Document 86 Filed 11/20/19 USDC Colorado Page 2 of 5




from using or disseminating this material for any purpose other than cross-examining

the government’s trial witness in this matter to the extent permitted by the Court. The

requested order would apply only to this arguable impeachment material. The

protective order would not apply to any other discovery in this case.

       Fed. R. Crim. P. 16(d)(1) gives the Court broad authorization to issue an

appropriate Protective Order governing discovery: “At any time the court may, for good

cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.”

To protect the privacy of the trial witness in this case, the government asks the Court for

a protective order imposing reasonable limitations on how defense counsel may handle

the above-described materials. The requested restrictions are narrowly tailored to the

interests at issue and will allow the government to comply with its discovery obligations

and this Court’s orders while still protecting the privacy interests of the witness.

                  TERMS OF THE PROPOSED PROTECTIVE ORDER

       The United States requests an order be issued with the following terms and

conditions:

1. The defense team—including defense investigators and legal support staff—shall

   keep any reports and other materials that reference the witness in this matter, and

   any notes or other materials prepared based upon or referring to information in these

   materials (collectively, the “Protected Materials”) in confidence and shall use them

   exclusively in connection with this case (including trial preparation, trial, and appeals

   or other related legal proceedings) and for no other purpose.




                                              2
Case 1:19-cr-00119-RM Document 86 Filed 11/20/19 USDC Colorado Page 3 of 5




2. The Protected Materials may be viewed only by defense counsel, the defendants,

   and members of the defense team, including any defense investigators and staff, as

   necessary for the purposes of preparing a defense in this particular case. Defense

   counsel shall ensure that members of the defense team will read the protective order

   and are informed of their responsibility to safeguard the Protected Materials.

3. Defense counsel and/or their staff shall make copies of the Protected Materials only

   as necessary to prepare a defense in this case and to cross-examine the witness to

   the extent permitted by the Court.

4. No copies of the Protected Materials shall be provided to the defendants, their family

   members, friends, or associates, under any circumstances without petition to and

   further order of the Court. The defendants may be allowed to view the Protected

   Materials, but only while in the direct presence of the defense counsel.

5. A copy of this Order shall be kept with the records to which it pertains at all times.




                                             3
Case 1:19-cr-00119-RM Document 86 Filed 11/20/19 USDC Colorado Page 4 of 5




                                    CONCLUSION

      A proposed protective order is attached to this motion. With such protective

order, the government will provide the defense with the Protected Materials.



                                               Respectfully submitted,


                                               JASON R. DUNN
                                               United States Attorney

                                               By: s/Aaron M. Teitelbaum
                                               Aaron M. Teitelbaum
                                               Assistant U.S. Attorney
                                               United States Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: (303) 454-0100
                                               Fax: (303) 454-0403
                                               E-mail: aaron.teitelbaum@usdoj.gov
                                               Attorney for the United States




                                           4
Case 1:19-cr-00119-RM Document 86 Filed 11/20/19 USDC Colorado Page 5 of 5




                              CERTIFICATE OF SERVICE

I hereby certify that on this 20th day of November, 2019, I electronically filed the
foregoing

UNITED STATES’ UNOPPOSED MOTION FOR PROTECTIVE ORDER REGARDING
          MATERIAL PERTAINING TO A COOPERATING WITNESS

with the Clerk of Court using the ECF system which will send notification of such filing to
all email addresses of record.



                                                 By:




                                             5
